     Case 2:14-cr-00260-MVL-KWR Document 256 Filed 07/20/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATE OF AMERICA                                                 CRIMINAL
VERSUS                                                                  NO. 14-260
KELVIN PROVOST                                                          SECTION “S”


                                     TRANSFER ORDER

       Defendant, Kelvin Provost, has filed a letter which has been construed by the Court as a

motion to vacate, set aside, or correct a sentence pursuant to 28 U.S.C. § 2255 seeking relief

from conviction by guilty plea on grounds of sympathy for his family obligations and in light of

alleged corruption in his case. ECF No. 255. For the following reasons, the motion by letter is

construed as an attempt to file a second or successive § 2255 motion.

       On January 11, 2018, Provost sent a similar letter to the Court, which also was construed

as a § 2255 motion to vacate, seeking to withdraw his guilty plea on grounds of corruption in the

investigation and prosecution of his case. ECF Nos. 184, 188. The Court denied the motion

with prejudice as untimely filed by Order and Reasons issued April 4, 2018. ECF No. 188.

Provost did not seek review of that ruling.

       A second letter filed January 29, 2020 also was construed as a motion to vacate, set aside,

or correct a sentence pursuant to 28 U.S.C. § 2255 alleging infirmities in his guilty plea based on

alleged corruption and misconduct by the investigating agent and ineffective assistance of

counsel. ECF No. 215. The motion was transferred to the United States Fifth Circuit Court of

Appeal for authorization to file a second or successive motion. ECF No. 216. The Court also

denied Provost’s related motion to appoint counsel for lack of jurisdiction (ECF No. 227).

Following that ruling, Provost filed a Motion for Relief from Judgment under Fed. R. Civ. P.

60(b) for this Court to consider authorizing him leave to file a second or successive petition.
     Case 2:14-cr-00260-MVL-KWR Document 256 Filed 07/20/21 Page 2 of 3




ECF No. 228.     The Court construed the motion as one seeking leave to file a second or

successive motion and transferred the motion to the Fifth Circuit for consideration of his request.

ECF No. 229.

       Undeterred, Provost also thereafter filed a motion seeking a reduction of his sentence on

grounds of compassionate release.       ECF No. 233.      After receiving a response from the

Government, the Court denied this motion as meritless. ECF No. 236.

       Soon after, the United States Fifth Circuit denied Provost’s requests for authorization to

file second or successive motions. ECF Nos. 237, 246. In its Order in App. No. 20-30074, the

Fifth Circuit warned Provost about his continued attempts to seek authorization to file successive

motion:

       This is Provost’s second motion for authorization, and it relies on the same
       factual predicate and claims raised in his prior motion for authorization. See In re
       Provost, No. 20-30454 (5th Cir. Oct. 28, 2020). Provost is WARNED that
       frivolous, repetitive, or otherwise abusive filings will invite the imposition of
       sanctions, including dismissal, monetary sanctions, and restrictions on his ability
       to file pleadings in this court and any court subject to this court’s jurisdiction.

       The current motion to vacate also is considered a prohibited second or successive petition

under 28 U.S.C. §§ 2244 and 2255. To overcome the prohibition against the filing of second or

successive claims, the defendant must obtain authorization to file a second or successive petition

from the United States Fifth Circuit Court of Appeals by making a prima facie showing to that

court of one of the following exceptions:

       1)      claims based on newly discovered evidence that, if proven and viewed in
               light of the evidence as a whole, would be sufficient to establish by clear
               and convincing evidence that no reasonable factfinder would have found
               the defendant guilty of the offense; or
       2)      claims based on a new rule of constitutional law, made retroactive to cases
               on collateral review by the Supreme Court, that was previously
               unavailable.

                                                2
      Case 2:14-cr-00260-MVL-KWR Document 256 Filed 07/20/21 Page 3 of 3




28 U.S.C. § 2255.

       The docket records of the United States Fifth Circuit do not reflect that Provost has

obtained the required authorization, and the requests previously transferred by this Court have

been denied. Until Provost has received authorization from the Fifth Circuit, this Court is

without jurisdiction to proceed. Accordingly,

       IT IS ORDERED that Kelvin Provost’s motion to vacate (ECF No. 255) is construed in

part as a motion for authorization for the District Court to consider the second or successive

claims raised therein.

       IT IS FURTHER ORDERED that the motion (ECF No. 255) is TRANSFERRED to

the United States Fifth Circuit Court of Appeals under the authority of 28 U.S.C. § 1631 for that

Court to determine whether petitioner is authorized under 28 U.S.C. § 2244(b) and § 2255 to file

the instant motion in this District Court.
                                             20th day of July, 2021.
               New Orleans, Louisiana, this _____




                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                3
